DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the amount of protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]an amount of protein."
Claim 50 recites the limitation "the protein concentration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a protein concentration."
Claim 51 recites the limitation "the total nitrogen concentration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a total nitrogen concentration."

For examination purposes, the claims will be considered to depend as follows:
Claim:			Depends from claim:
49 			48
50			48
51			50
52			50
53			48
54			53
55			54
56			53
57			54
58			57
59			54
60			54
61			53
62			61
63			62
64			55
65			53
66			65
67			61

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Roux et al. (US 2014/0100361).
  	Per claim 48, Le Roux et al. teach a method of hydrolyzing organic matter, the method comprising:
  	determining a parameter indicative of the amount of protein in the organic matter (claim 10; [0044] According to one embodiment, the enzyme concentration used for hydrolysis is 0.1 to 75%, preferably 5 to 30%, more preferably from approximately 23 to approximately 27% in weight relative to the weight of the protein mass estimated in the raw material. [0184] The protein content is estimated by means of gas chromatography by assaying the total amino acids. It can also be measured by means of a colorimetric assay (Lowry, BSA, Bradford or Coomassie blue) or by means of a Kjeldahl assay.); and
  	exposing the organic matter to an amount of one or more hydrolytic enzymes, wherein the amount of hydrolytic enzymes to which the organic matter is exposed is dependent on the value of the determined parameter (claims 2, 4 and 10; 
  	Per claim 49, wherein the amount of one or more hydrolytic enzymes is in proportion to the value of the determined parameter ([0046] e) calculating the proportion of enzyme to be used with respect to the protein content of the raw material,).
  	Per claim 50, wherein the method comprises estimating the protein concentration of the organic matter based on the value of the determined parameter ([0035] According to one embodiment, the enzyme concentration used for hydrolysis is 0.1 to 75%, preferably 5 to 30%, more preferably from approximately 23 to approximately 27% in weight relative to the weight of the protein mass estimated in the raw material. [0046] e) calculating the proportion of enzyme to be used with respect to the protein content of the raw material,).
Allowable Subject Matter
Claims 51-67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 51 is not patentable for the reasons provided above, in the .
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
01/11/22